SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (“Agreement”) is entered into by
and among Sun Bancorp, Inc., Vineland, New Jersey (the “Company”) and Sun
National Bank, Vineland, New Jersey (the “Bank”), on the one hand, and Dan A.
Chila (“Employee”), on the other hand, on this 17th day of August, 2009
(“Agreement Effective Date”).

Employee, the Bank and the Company mutually agree as follows:

1.         As of the Agreement Effective Date, the Employee hereby irrevocably
resigns his employment with the Bank and the Company, and Employee’s status as
an officer of the Bank, the Company, and any subsidiary of the Bank or the
Company, with such resignations to be effective as of December 31, 2009
(“Separation Date”). As of the Agreement Effective Date, the Company and the
Bank hereby accept the Employee’s resignations as detailed herein.

2.         The parties acknowledge that they believe in good faith that
Employee’s termination of employment with the Company and the Bank is an
“involuntary separation from service” for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder (the “Code”).

 

3.         Employee shall receive a separation payment from the Company and the
Bank in the gross amount of Six-Hundred Fifty-Seven Thousand and Eight-Hundred
Fifty-Five Dollars ($657,855.00) [$300k x2 = $600,000; plus $86,783 divided by
3, multiplied by 2 ($57,855)], less required tax withholdings (“Separation
Payment”), provided that the Employee fully complies with Employee’s obligations
in Sections 4(b) and (c) of the Management Change in Control Severance
Agreement, as amended, entered into by and between the Company and Employee on
December 18, 2008, incorporated herein by reference, as modified in Paragraph 11
hereof (“Severance Agreement with the Company”) and the Employee’s obligations
in Sections 4(b) and (c) of the Management Change in Control Severance
Agreement, as amended, entered into by and between the Bank and Employee on
December 18, 2008, incorporated herein by reference, as modified in Paragraph 11
hereof (“Severance Agreement with the Bank”) and the Employee’s covenants and
agreements in this Agreement. The Separation Payment shall be paid to Employee,
or in the event of his death to his estate or beneficiaries, in the form of a
lump-sum payment, as of the later of (i) seven (7) days after the expiration of
the Revocation Period provided under Paragraph 15, hereinafter, or (ii) the
Bank’s first regularly scheduled payroll date occurring immediately following
the Separation Date. Employee acknowledges and agrees that the Bank and the
Company are making the Separation Payment in full and final settlement of any
and all claims and disputes and in lieu of any salary, vacation pay, severance
pay, all other compensation, and/or any other amounts which may be due or owing
to Employee by the Bank and/or the Company for any periods after the Separation
Date, including without limitation amounts provided for in Sections 4(a) of the
Severance Agreement with the Bank and/or the Severance Agreement with the
Company (collectively “Severance Agreements”) or in accordance with any other
agreements with the Company or the Bank which may apply, whether written or
oral. Employee further acknowledges and agrees that the Separation Payment is in
excess of any amounts Employee may otherwise be due.

 

-1-

 

--------------------------------------------------------------------------------

4.         Except as otherwise provided in this Agreement or in applicable
Company benefit plan documents, all of Employee’s base salary, bonuses, vacation
pay, compensation of any kind, and employee benefits (including without
limitation group medical and dental insurance, Company-paid club membership, use
of Company furnished automobiles and credit cards, and all other benefits of
employment) will cease on the Separation Date. The parties further agree
that:              

(i)        The Company shall continue to pay the premiums necessary to provide
to the Employee participation under a life insurance policy for a period of
eighteen (18) months following the Separation Date, which policy shall provide
for a death benefit in the amount of $400,000 payable to the Employee’s
designated beneficiary. The Employee may change the designated beneficiary at
any time. The Employee will cooperate with the Company and submit to the
requirements of the third-party insurance company on a confidential basis in
order to obtain this insurance coverage at best available rates. The parties
agree to employ their best efforts to ensure that such insurance coverage has
been secured and is in effect as of the Separation Date.

(ii)       The Bank shall pay to Employee the applicable amount for any accrued
but unused Paid Time Off, determined as of the Separation Date; such amount
shall be paid to Employee on the Bank’s first regular pay date occurring after
the Separation Date; provided, however, no payments shall be made for any Paid
Time Off leave that was first accrued during calendar years prior to 2009.

(iii)      The Employee and his dependents shall be eligible to continue
coverage under the Company’s medical and/or dental insurance reimbursement plans
for a period of up to eighteen (18) months after the Separation Date in
accordance with the applicable elections under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), provided that the Employee shall be
responsible for timely payment of all premium costs for such coverage pursuant
to COBRA; provided, however, in the event that the Employee properly elects
continuation of such dental coverage, the premium cost of continuation of such
dental coverage shall be paid by the Company. The details of such COBRA election
will be provided to you separately.

(iv)      Notwithstanding any other provisions of this Agreement to the
contrary, Employee has or will receive all salary, other compensation, and
employee benefits due Employee through the Separation Date; such payment(s)
shall be made by the Bank or the Company (as the case may be) in accordance with
their regular pay schedules.

(v)       Following the expiration of the Revocation Period without the Employee
revoking the Agreement, the Company shall reimburse Employee up to $5,000 for
legal fees incurred by Employee in connection with the negotiation and execution
of the Agreement, upon presentation of proof of payment of such fees by
Employee.

5.         The parties acknowledge and agree that, as of the Separation Date, a
pro rata portion of the awards of 4,558 shares of Company common stock[21/48 or
43.75% = 1,994 shares] and 9,641 shares of Company common stock [10/48 or 20.83%
= 2,008 shares], as detailed in the Stock Award Agreements between the Company
and the Employee dated March

 

 

 

-2-

 

 



 

--------------------------------------------------------------------------------

20, 2008 and February 19, 2009, respectively, shall be deemed earned and
non-forefeitable in accordance with Paragraph 4 of each such Award Agreement.

6.         The parties acknowledge and agree that, as of the Separation Date,
the Employee will hold certain vested and exercisable stock options to acquire
Company stock which have not been exercised (the “Employee Options”). Such
Options shall remain exercisable following the Separation Date for the remaining
term of the Employee Options without regard to any prior termination of
employment, as detailed below:

 

(i)        1997 Stock Option Plan award of 8,143 Incentive Stock Options @ $4.30
on 4-10-2000 that are exercisable through 4-10-2010 (Award #173).

 

(ii)       1997 Stock Option Plan award of 7,755 Incentive Stock Options @ $4.84
on 12-21-2000 that are exercisable through 12-21-2010 (Award #174).

 

(iii)      2002 Stock Option Plan award of 57,332 Incentive Stock Options @
$8.09 on 1-23-2002 that are exercisable through 1-23-2012 (Award #175).

 

(iv)      2002 Stock Option Plan award of 90,411 Non-Qualified Stock Options @
$8.09 on 1-23-2002 that are exercisable through 1-23-2012 (Award #176).

 

(v)       2004 Stock-Based Incentive Plan award of 13,230 Incentive Stock
Options @ $14.70 on 7-19-2007 that are exercisable through 7-19-2017 (Award
#629) of which 4,410 options will notbecome exercisable if the Separation Date
is prior to 7-19-2010, absent a Change in Control of the Company or the death or
disability of the Employee prior to such Separation Date.

 

Employee authorizes the Company to make any amendments to applicable plan
documents that are deemed necessary to reflect the terms of this Paragraph 6.
The remaining terms of the applicable plan documents shall govern such Employee
Options. Employee acknowledges that the foregoing are all of the current
outstanding stock option awards received from the Company. The Company
represents and warrants that it already has taken, or prior to the Separation
Date it will take, such actions as may be required by the Board of Directors or
its Compensation Committee, to approve such amendments to the respective Stock
Option Award Agreements to authorize such continued exercisability of such
Employee Options for the initial term of such options without regard to any
prior termination of employment by the Employee. The parties acknowledge that
any such Employee Options that are not exercised within three months following
the Separation Date shall thereafter be deemed options that do not qualify as
incentive stock options in accordance with Code Section 422.

 

7.         In consideration jointly and severally for the Separation Payment
provided in Paragraph 3 of this Agreement to the Employee by the Company and/or
the Bank and the performance of the other obligations of the Company and the
Bank under this Agreement, Employee voluntarily and knowingly waives, releases,
and discharges the Company and the Bank, and their predecessors, successors,
parent companies, subsidiaries, and in their capacities as such and/or otherwise
arising from or relating to their relationships with the Company and/or

 

 

 

-3-

 

 



 

--------------------------------------------------------------------------------

the Bank, their respective investors, affiliates, assigns, officers,
administrators, employees, former employees, directors, former directors,
trustees, plan administrators, plans, fiduciaries, shareholders, partners,
representatives, attorneys, agents, and insurers (other than in respect of
applicable directors’ and officers’ liability coverage and any medical/dental
coverage under the Company’s employee benefit plans, if applicable)
(collectively, “Released Parties”) from all claims, liabilities, demands, and
causes of action, known or unknown by Employee, fixed or contingent, which
Employee may have or claim to have against any of them as a result of Employee’s
employment and/or termination from employment and/or as a result of any other
matter, action, or inaction concerning or relating to any of them arising
through the date of the Employee’s execution of this Agreement. Employee agrees
not to file a lawsuit or commence an arbitration to assert any such claims, but
Employee is not waiving any right to file a complaint with a government agency
or to seek unemployment compensation or workers’ compensation benefits, if any.
Employee’s waiver, release and discharge includes, but is not limited to:

 

(a)       claims arising under federal, state, or local laws prohibiting
employment discrimination such as, without limitation, Title VII of the Civil
Rights Act of 1964, the Equal Pay Act, the Age Discrimination in Employment Act
(for claims arising through the date of Employee’s execution of this Agreement),
the National Labor Relations Act, Section 1981 of the Civil Rights Act of 1866,
the Americans with Disabilities Act, the Worker Adjustment and Retraining
Notification Act, and the New Jersey Law Against Discrimination,

 

(b)

claims for breach of contract,

(c)       claims for personal injury, harm, or other damages (whether
intentional or unintentional including, without limitation, negligence,
defamation, misrepresentation, fraud, intentional infliction of emotional
distress, invasion of privacy, and other such claims),

(d)       claims growing out of any legal restrictions on the Bank or the
Company’s right to terminate their employees,

(e)       except as provided herein, claims for wages or any other compensation,
including but not limited to any claim for severance pay, other compensation,
and/or any other amounts under the Severance Agreements or any other policy,
plan or arrangement of the Bank or the Company, whether written or oral,

(f)        claims for benefits or compensation under any Supplemental Executive
Retirement Plan, deferred compensation arrangement or similar plan of the Bank
or the Company that may have been proposed or discussed from time to time but
was never executed in written form by the parties and reflected in the Company’s
financial statements as set forth in the Company’s reports as filed with the
Securities and Exchange Commission in accordance with the Securities Exchange
Act of 1934, as amended,

(g)       any other claims for benefits (except for vested benefits under the
Company’s qualified retirement plans, continuation benefits as permitted by
COBRA under the Company’s group health plan and stock options and stock awards
under the agreements referenced in Sections 5 and 6 herein (collectively, the
“Plan Documents”)) including, without

 

 

 

-4-

 

 



 

--------------------------------------------------------------------------------

limitation, those arising under the Employee Retirement Income Security Act of
1974, as amended,

 

(h)

claims arising under the Sarbanes-Oxley Act, or

(i)        claims relating to or arising under any laws of any governmental body
in the United States or elsewhere. To the extent permitted by law, Employee
agrees that Employee will not cause or encourage any future legal proceedings to
be maintained or instituted against any of the Released Parties, and will not
participate in any manner in any legal proceedings against any of the Released
Parties, with respect to any claims released under this Paragraph. To the extent
permitted by law, Employee agrees that Employee will not accept any remedy or
recovery arising from any charge filed or proceedings or investigation conducted
by the Equal Employment Opportunity Commission or by any state or local human
rights or employment rights enforcement agency relating to any of the matters
released in this Agreement.

The parties agree that the release provided by Employee in this Agreement does
not include a release for (i) claims under the Age Discrimination in Employment
Act arising after the date of the Employee’s execution of this Agreement, (ii)
any right Employee may have to enforce this Agreement and the Plan Documents, or
(iii) Employee’s eligibility for indemnification in accordance with applicable
laws or the certificate of incorporation and by-laws of the Company or the Bank,
or any applicable insurance policy related to such indemnification.

 

8.         In consideration of the performance of the obligations of Employee
under this Agreement, the Company and the Bank, on behalf of themselves and
their respective predecessors, successors, parent companies and subsidiaries
(collectively, with the Company and the Bank, the “Company Releasors”)
voluntarily and knowingly waive, release, and discharge Employee, his heirs and
legal representatives from all claims, liabilities, demands, and causes of
action, known or unknown by any of the Company Releasors, fixed or contingent,
which any of the Company Releasors may have or claim to have against Employee,
his heirs or legal representatives as a result of Employee’s employment and/or
termination of employment and/or as a result of any other matter, action, or
inaction concerning or relating to Employee arising through the date of the
signatures of the Company and the Bank on this Agreement, except for Employee’s
breach, if any, of this Agreement or the Severance Agreements (as amended, by
Paragraph 11, hereinafter) to the extent incorporated by reference herein. The
Company and the Bank agree, on behalf of themselves and the other Company
Releasors, not to file a lawsuit or commence an arbitration to assert any claims
released hereby.

 

9.         (a)       Employee shall not make any statements that disparage the
Company, the Bank, or any subsidiary of such entities, or the business practices
of the Company, the Bank or any subsidiary of such entities. The Company and the
Bank agree that the officers and directors of the Company and the Bank shall not
make any statements that disparage Employee or the business practices of
Employee.

 

(b)       Notwithstanding the foregoing, nothing in this Paragraph 9 shall
prevent any person from making any truthful statement to the extent (i)
necessary with respect to any litigation, arbitration or mediation involving
this Agreement, including but not limited to, the  

 

 

 

-5-

 

 



 

--------------------------------------------------------------------------------

enforcement of this Agreement or (ii) required by law or by any court,
arbitrator, mediator or administrative legislative body (including any committee
thereof) with apparent jurisdiction over such person. The parties agree that to
the extent practicable to provide written notice within two (2) business days
after receipt of any demand, process or subpoena which relates in any way to
such confidential information and only to provide such information to the extent
it is subject to legal compulsion.

 

(c)       The parties agree that in any statement or in response to any inquiry
regarding Employee’s separation from employment, they shall state only that
Employee has resigned from the Company to pursue other opportunities. To the
extent practical, the Company will not issue any written statements or
announcements with respect to the Employee’s termination of employment without
providing the Employee with prior notice and an opportunity to review such
statements. Employee and the Company acknowledge that the Company will be
required to disclose this Agreement and its terms in its public filings with the
Securities and Exchange Commission (SEC).

 

(d)       The parties agree that the restriction on making “public statements”
(as that term is used in the Severance Agreements, paragraph(s) 4(c)(iv)) shall
not preclude the Employee from acknowledging his period of employment with the
Company and the Bank and his job duties and responsibilities, but it shall
preclude him from making statements commenting on or evaluating the performance,
operations or business strategies of the Bank, the Company, and/or their
respective operations, personnel or management, or that reveal confidential or
proprietary information of the Bank or Company, or that are intended for
publication.

 

10.       Employee agrees not to seek reemployment or future employment with the
Company or the Bank.                  

 

11.       (a)       Employee reaffirms and agrees to fully comply with
Employee’s obligations at Sections 4(b) and 4(c) of the Severance Agreement with
the Company and the Severance Agreement with the Bank, each as modified in
accordance with Paragraph 11 of this Agreement (collectively, the “Designated
Provisions”). Employee agrees that these Designated Provisions are also
incorporated into and made a part of this Agreement.

 

(b)       Notwithstanding anything herein or in the Severance Agreements to the
contrary, the parties hereby agree that the provisions of Section 4(c)(i)
[non-compete] and (ii) [geographic limitations on competitive employment] of the
Severance Agreements shall be applicable for a period of one year following the
Separation Date; provided, however, the Employee may request a waiver from the
Company and the Bank with respect to the limitations of Section 4(c)(ii) on a
case by case basis at any time, and the Company and the Bank hereby agree that
such written approval of such request shall not be unreasonably withheld.
Notwithstanding anything herein or in the Severance Agreements to the contrary,
the parties hereby agree that the provisions of Section 4(c)(iii)
[non-solicitation of employees] and (iv) [no public statements] of the Severance
Agreements shall be applicable for a period of two years following the
Separation Date.

 

 

 

-6-

 

 



 

--------------------------------------------------------------------------------

(c)       If Employee breaches any of Employee’s obligations in the Separation
Agreements or in this Agreement, then in addition to the legal remedies the
Company and/or the Bank may seek, the payment of any remaining Separation
Payment and other obligations of the Company and/or the Bank under this
Agreement shall immediately cease and the Company and the Bank shall have no
further payment obligations to Employee under Sections 3, 4, 5 and 6 of this
Agreement; provided, however, such cessation of payments by the Company and/or
the Bank shall not relieve the Employee from his obligations under the Agreement
whether or not yet performed, nor will it excuse any deficiencies or breach
(whether prior or future) by the Employee. Employee acknowledges and agrees that
irreparable injury will result to the Company and the Bank in the event of a
breach of any of the Designated Provisions and that the Company and the Bank
will have no adequate remedy at law with respect thereto. Accordingly, in the
event of a material breach of any Designated Provision, and in addition to any
other legal or equitable remedy the Company and the Bank may have available to
them, the Company and the Bank shall be entitled to the entry of a preliminary
and a permanent injunction (including, without limitation, specific performance
by a court of competent jurisdiction located in Cumberland County, New Jersey,
or elsewhere), to restrain the violation or breach thereof by Employee, and
Employee hereby agrees that he shall submit to the jurisdiction of such court in
any such action.

 

(d)       The Bank and the Company acknowledge and agree that irreparable injury
will result to the Employee in the event of a breach by Bank or Company of their
obligations pursuant to paragraph 9(a) of this Agreement, and that Employee will
have no adequate remedy at law with respect thereto. Accordingly, in the event
of a material breach by Bank and/or Company, and in addition to any other legal
or equitable remedy the Employee may have available to him, Employee shall be
entitled to the entry of a preliminary and a permanent injunction (including,
without limitation, specific performance by a court of competent jurisdiction
located in Cumberland County, New Jersey, or elsewhere), to restrain the
violation or breach thereof by Company or Bank, and Company and Bank hereby
agree that they shall submit to the jurisdiction of such court in any such
action.

 

12.       Not later than the Separation Date, the Employee shall immediately
surrender to the Company and the Bank all documents, business records, files,
data, analyses, electronic files, and computer diskettes in Employee’s custody,
possession, or control relating directly or indirectly to the business of the
Bank or the Company (hereinafter “Documents”) and all copies thereof, along with
all equipment and other property of the Company or the Bank (such as without
limitation, credit cards, office keys, computers and Company automobiles) in
Employee’s custody, possession, or control. All such Documents, equipment and
other property shall at all times remain the property of the Company and the
Bank, and Employee represents and acknowledges that Employee has no claim or
right title or interest in the property or assets of the Company or the Bank.
Anything to the contrary notwithstanding, Employee shall be entitled to retain
(i) papers and other materials of a personal nature, including, but not limited
to, photographs, correspondence, personal diaries, calendars and rolodexes,
personal files and phone books, (ii) copies of information showing his
compensation or relating to reimbursement of expenses, (iii) copies of
information that he reasonably believes may be needed for tax purposes, and (iv)
copies of plans, programs and agreements relating to his employment or
termination thereof, with the Company and the Bank.

 

 

 

-7-

 

 



 

--------------------------------------------------------------------------------

13.       Following the Separation Date, Employee shall make himself available
without further compensation at reasonable times during normal business hours
and upon reasonable prior notice for meetings, consultations, or other
activities concerning the general business accounting, financial reporting and
records of the Company and the Bank to facilitate the timely completion of the
Company’s and the Bank’s audited financial statements for the fiscal year ending
December 31, 2009 and the preparation of the Company’s Annual Report on Form
10-K, and the transition of a new chief financial officer as requested by the
Company or the Bank. In no event shall such time requirement by the Employee
exceed more than ten (10) hours per month from January 2010 through March 2010.
In the event that the Company wishes to engage the services of the Employee in
excess of such ten hour per month level, the parties will discuss such
requirements and mutually agree upon a separate compensation arrangement with
respect to such matters. Notwithstanding the foregoing, in the event that the
Company or the Bank is involved in any pending or threatened litigation or
dispute regarding matters of which Employee has specific knowledge prior to the
Separation Date based upon his service as an employee or officer of the Company,
the Bank, or related entities, the Employee shall make himself available without
further compensation at reasonable times during normal business hours and upon
reasonable prior notice for meetings and consultations. The Company will
reimburse Employee for all reasonable and documented travel costs and other
expenses incurred by him in connection with the performance of his obligations
under this Section 13.

 

14.       Employee understands and agrees to keep the terms of this Agreement,
which are not otherwise publicly available by reason other than his breach of
this Paragraph 14, private and confidential and not to discuss or disclose any
of the terms of this Agreement with any person or entity. Anything to the
contrary notwithstanding, Employee may make such disclosure (i) to the extent
necessary with respect to any litigation, arbitration or mediation involving
this Agreement, including, but not limited to, the enforcement of this
Agreement, (ii) when disclosure is requested by tax authorities or is otherwise
required by law or by any court, arbitrator, mediator or administrative or
legislative body (including any committee thereof) with apparent jurisdiction to
order Employee to disclose or make accessible any information, (iii) to his
legal, financial and tax advisors and immediate family members for the purpose
of considering or enforcing the terms of this Agreement (provided that such
individuals maintain the confidentiality of this Agreement) or (iv) to any
prospective employer but only to the extent necessary to inform such employer
concerning any restrictions, or lack thereof, on Employee’s ability to perform
services for such employer.

 

15.       Employee has the right to discuss all aspects of this Agreement with a
private attorney, has been encouraged to do so by the Company and the Bank, and
has done so to the extent Employee desired. Further, Employee has up to
twenty-one (21) days to sign this Agreement after Employee receives it in order
for him to review and consider all of its terms. This Agreement may be revoked
by Employee in writing to the Company and the Bank within seven (7) days after
Employee signs it (“Revocation Period”), and it shall not become effective or
enforceable until after the Revocation Period has expired. If this Agreement is
not signed by Employee within the twenty-one (21) day period and immediately
returned thereafter to the Company and the Bank, the Agreement automatically is
revoked and is null and void. However, notwithstanding any provisions in this
Paragraph 15 to the contrary, Employee’s resignation

 

 

 

-8-

 

 



 

--------------------------------------------------------------------------------

from positions with the Company and the Bank described in Paragraph 2 is final
and irrevocable and shall not be affected in any way by a revocation under this
Paragraph 15.

 

16.       Employee has carefully read and fully understands all of the terms of
this Agreement. Employee agrees that this Agreement and, as applicable, the Plan
Documents, set forth the entire agreement among the Company, the Bank and
Employee. Notwithstanding the preceding sentence, the Company, the Bank, and
Employee agree and acknowledge that Employee’s obligations in Sections 4(b) and
(c) of the Severance Agreements, as modified herein at Paragraph 11 above, the
arbitration provision in Section 11 of the Severance Agreements, and any
indemnification obligations of the Company or the Bank under their bylaws,
certificate of incorporation, charters or other governing documents continue to
be in force and effect and are not superseded by this Agreement. Employee, the
Company and the Bank acknowledge that such person or entity has not relied upon
any representations or statements, written or oral, not set forth in this
Agreement. Employee further acknowledges and agrees that the Company, the Bank
and their representatives and counsel have not made any representations to
Employee regarding Employee’s tax liability under applicable federal, state or
local laws, if any, for payments and benefits described in this Agreement.

 

17.       The parties agrees that the consideration given by each to the other
in this Agreement and the promises made by each to the other in this Agreement
are to compromise potential and/or disputed claims or assertions, avoid
litigation, and buy peace and shall act as full and final settlement of all such
claims between the parties, whether asserted or unasserted. The parties further
agrees that this Agreement and the consideration given by each of them are not
and shall not constitute an admission of any liability or wrongdoing by any of
them and all such liability and wrongdoing are expressly denied. The Employee
affirms that Employee has not filed, caused to be filed, or presently is a party
to any claim, charge, complaint, or action against the Company or the Bank with
any municipal, state or federal agency or court or any other forum charged with
the enforcement of any law or regulation. The Employee affirms that Employee has
no known workplace injuries or occupational diseases. Notwithstanding anything
herein to the contrary, the parties acknowledge and agree that the Company and
the Bank may make revisions to the benefits or compensation programs and
agreements applicable to its executive officers from time to time in the
ordinary course of business, and any such changes to such programs or agreements
that may occur during the period after the date of the Employee’s execution of
the Agreement and ending as of the Separation Date shall not give rise to any
claim or cause of action for which the Employee may assert a claim that is not
otherwise subject to waiver, release and discharge in accordance with the
Agreement, and the parties agree that any such revisions to such benefits and
compensation programs and agreements are included in the matters considered
compensated for and settled by the consideration set forth in the Agreement in
accordance with this Paragraph 17 of the Agreement..       

 

18.       No amendments or additions to this Agreement shall be binding upon the
parties hereto unless made in writing and signed by all parties.

 

19.       The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

 

 

 

-9-

 

 



 

--------------------------------------------------------------------------------

 

20.       This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Company or the Bank which shall acquire,
directly or indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Company or the Bank. This
Agreement shall inure to the benefit of, and shall be binding on, Employee and
Employee’s heirs, beneficiaries and assigns. Employee shall be precluded from
assigning his rights or duties hereunder without first obtaining the written
consent of the Company and the Bank, except for any assignment of his
entitlements to his heirs and beneficiaries.

 

21.       This Agreement shall be governed by and interpreted under the laws of
the State of New Jersey without regard to conflict of laws.

 

22.       This Agreement shall be governed by the arbitration provisions in
Sections 11 of the Severance Agreements. The parties agree that except as
provided in Paragraph 11 of this Agreement and in Sections 4(c)(v) of the
Severance Agreements, any controversy or claim arising out of or relating to
this Agreement and/or the Severance Agreements, or the breach thereof, shall be
settled exclusively by arbitration in accordance with the rules then in effect
of the district office of the American Arbitration Association (“AAA”) nearest
to the home office of the Company or the Bank, and judgment upon the award
rendered may be entered in any court having jurisdiction thereof, except to the
extent the parties may otherwise reach a mutual settlement of such issue.

 

23.       All notices to the Company and the Bank required by this Agreement,
such as for example the revocation notice, if any, in Paragraph 15, shall be
addressed and sent to Ms. Michele Estep, Executive Vice President and Chief
Administrative Officer, Sun Bancorp, Inc. and Sun National Bank, 226 Landis
Avenue, Vineland, New Jersey 08360.

 

##THE REMAINDER OF THIS PAGE IS BLANK##

 

 

 

-10-

 

 



 

--------------------------------------------------------------------------------

NOTICE:       BY SIGNING THIS AGREEMENT, YOU ARE WAIVING CLAIMS AGAINST THE BANK
AND THE COMPANY, INCLUDING BUT NOT LIMITED TO CLAIMS AND/OR RIGHTS YOU MAY HAVE
WITH RESPECT TO YOUR EMPLOYMENT WITH THE BANK AND THE COMPANY AND TERMINATION
THEREFROM. EXCEPT AS SPECIFICALLY PROVIDED HEREIN, YOUR SIGNATURE ON THIS
AGREEMENT ALSO INDICATES YOUR AGREEMENT TO SUBMIT ANY AND ALL CLAIMS ARISING OUT
OF OR RELATING TO THIS AGREEMENT AND/OR THE SEVERANCE AGREEMENTS, OR THE BREACH
THEREOF, TO ARBITRATION.

 

AGREED AND ACCEPTED on this 17th day of August, 2009.

 

 

 

/s/ Dan A. Chila

 

Dan A. Chila

 

 

AGREED AND ACCEPTED on this 17th day of August, 2009.

 

 

 

Sun National Bank

 

 

 

 

 

 

 

By:

/s/ Thomas X. Geisel

 

 

Name:

Thomas X. Geisel

 

 

Title:

President and Chief Executive Officer

 

 

 

AGREED AND ACCEPTED on this 17th day of August, 2009.

 

 

 

 

Sun Bancorp, Inc.

 

 

 

 

 

 

 

By:

/s/ Thomas X. Geisel

 

 

Name:

Thomas X. Geisel

 

 

Title:

President and Chief Executive Officer

 

 

 

 

-11-

 

 



 

--------------------------------------------------------------------------------

August 17, 2009

 

Ms. Michele Estep

Executive Vice President

and Chief Administrative Officer

Sun National Bank

226 Landis Avenue

Vineland, New Jersey 07360

 

 

Re:

Letter of Resignation

 

Dear Michele:

 

I hereby resign any and all positions I hold with Sun Bancorp, Inc. and Sun
National Bank, including but not limited to any positions as an employee,
officer, or agent of these entities. This resignation is effective December 31,
2009 and is final and irrevocable for all purposes.

 

 

 

Sincerely,

 

 

 

 

/s/ Dan A. Chila

 

Dan A. Chila

 

 

 

ATTACHMENT A

 

 